David Newbern, Judge, concurring. I believe the issue in this case is not whether there is substantial evidence to support the Board’s determination. There was no factual dispute. The question, rather, is one of interpretation of the term “immediately” as it is used in Ark. Stat. Ann. § 81-1106(a) (Repl. 1976). Had it been the intent of the General Assembly to permit a spouse time to do the kinds of chores, incident to moving, that took this appellant’s time just after her move, I believe the words “within reasonable time” would have been used. The words “immediately” does not permit the kind of delay which occurred here, Fant v. Daniels, et al., 270 Ark. 424, 605 S.W. 2d 473 (Ark. App. 1980), therefore, I concur in the result.